Citation Nr: 0842678	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  07-06 329A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jessica A. Gray, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
January 1972, including a tour of duty in the Republic of 
Vietnam from May 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon, which denied the benefits sought on 
appeal.  The appellant appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

The veteran testified before the undersigned Veterans Law 
Judge at a personal hearing conducted at the Portland RO in 
September 2008.  At that time, the veteran submitted 
additional evidence with a waiver of RO jurisdiction.  A 
copy of the hearing transcript is of record and has been 
reviewed.  


FINDINGS OF FACT

1.  The veteran served as a helicophter crew chief in 
Vietnam.

2.  His assertions that he was exposed to combat situations 
and witness another helicopter being shot down are credible 
and consistent with his military occupational specialty.  

3.  The evidence is at least in equipoise in showing that the 
veteran currently has PTSD related to his in-service 
stressors.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
criteria for entitlement to service connection for PTSD have 
been met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the veteran was provided with notice letters in January 2005 
and May 2008.  In the decision below, the Board is granting 
in full the veteran's claim of entitlement to service 
connection for PTSD.  Thus, regardless of whether the 
requirements of the VCAA have been met in this case, no harm 
or prejudice to the appellant has resulted.  Therefore, the 
Board concludes that the provisions of the VCAA and the 
current laws and regulations have been complied with, and any 
defects in providing notice and assistance to the veteran was 
at worst harmless error in that it did not affect the 
essential fairness of the adjudication.  Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 
Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.

Notwithstanding the fact that the VCAA is not controlling in 
these matters, the Board has reviewed the case for purposes 
of ascertaining that the appellant has had a fair opportunity 
to present arguments and evidence in support of his claim of 
entitlement to service connection for PTSD.  In short, the 
Board concludes from that review that the requirements for 
the fair development of the appeal have been met in this 
case.  


Law and Analysis

Service connection may be established for any disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires a medical diagnosis of 
the disorder, credible supporting evidence that the claimed 
in- service stressor actually occurred, and a link, as 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" or was a POW as established by official 
records, including recognized military combat citations or 
other supportive evidence.  If the VA determines that the 
veteran engaged in combat with the enemy or was a POW and the 
alleged stressor is combat or POW related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions or hardships 
of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  
However, 38 U.S.C.A. § 1154(b) can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996).  Section 1154(b) does not establish 
service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  A veteran must still 
establish his claim by competent medical evidence tending to 
show a current disability and a nexus between that disability 
and those service events.  See Gregory v. Brown, 8 Vet. App. 
563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-
19 (1999).  If, however, the VA determines that the veteran 
did not engage in combat with the enemy or was a POW, or that 
the veteran engaged in combat with the enemy or was a POW, 
but the alleged stressor is not combat or POW related, the 
veteran's lay testimony by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates the veteran's statements or testimony.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

At his personal hearing in September 2008, the veteran 
asserted that he was exposed to in-service stressors during 
his service as a helicopter cre chief in Vientam.  He 
reported that he flew missions in support of combat and 
logistic operations.  He recalled a helicopter crashing in 
front of his aircraft after sustaining fire.  His 
helicopter flew down to check for survivors.  He also 
reported that his helicopter was fired upon at various 
times during his tour. 

Despite the lack of contemporaneous records to support the 
veteran's recollections, the Board finds his testimony during 
the September 2008 hearing to be credible and consistent with 
all the evidence of record that shows that he received the 
Aircraft Crewman's Badge, and two Air Medals.  In this case, 
the veteran's MOS of helicopter repairman, considered in 
conjunction with his hearing testimony, and documentation in 
his service treatment records which indicates the veteran was 
cleared for flying status, strongly supports his claimed 
stressors of exposure to hostile fire while traveling in 
helicopters in Vietnam.  

Having determined that the veteran's alleged in-service 
stressors are credible and consistent with his military 
occupational specialty.  The Board must discount the 
veteran's lay assertions that traumatic experiences during 
his military service caused his PTSD.  Though the veteran may 
attest to symptoms his has experienced, he is not competent 
to opine on the diagnosis or etiology of his disability.  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As there 
is no indication in the record that the veteran has 
sufficient specialized medical training, the Board must 
conclude that as a layperson, he is not competent to provide 
evidence that requires medical knowledge because he lacks the 
requisite expertise to present opinions regarding diagnosis 
and etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, the Board accepts the veteran's reports 
of his history of symptoms; however, the Board assigns no 
probative value to the veteran's contention that his current 
disabilities were caused by his in-service experiences.  

The Board acknowledges that the veteran's claims file 
contains conflicting medical opinions as to whether the 
veteran is currently suffering from PTSD.  In evaluating such 
evidence, the Court has held that "[t]he probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches. . . .  As is true with 
any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[BVA as] adjudicators."  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).

The veteran underwent a VA examination in May 2005.  After 
examining the veteran, and reviewing the available medical 
records and claims file, the VA examiner conceded the 
veteran's combat status based upon his military occupational 
specialty (MOS) and the awards he had received, specifically, 
the bronze star medal, and the air medal.  The examiner 
concluded, however, that the veteran's symptoms as reported 
did not meet the criteria for PTSD.  

The veteran sought the opinion of a private psychologist in 
July 2006.  In his evaluation, the psychologist noted that 
the veteran asserts that he minimized his symptoms of PTSD at 
his VA examination because he felt uncomfortable discussing 
personal matters in an office with co-workers he has known 
for many years.  The veteran was sensitive to the fact that 
people could see him through the window while he was talking 
to the VA examiner, and he was afraid and embarrassed about 
what his colleagues would think of him if they read about 
some of his alleged stressors.  The psychologist reviewed the 
veteran's Form DD-214 and noted the veteran's service awards.  
The psychologist also reviewed the report of the veteran's 
May 2005 VA examination.  The psychologist concluded that the 
veteran met the DSM IV criteria for chronic, moderate PTSD, 
caused by Vietnam traumas.  

As both medical opinions were offered by competent medical 
professionals and are adequately supported by evidence of 
record, the Board concludes that the medical evidence of 
record is at least in relative equipoise on the issue of 
whether or not the veteran's experiences during his military 
service caused PTSD.  Therefore, the veteran is entitled to 
the benefit of the doubt on this issue.  

Weighing the veteran's competent medical diagnosis of PTSD, 
the existence of credible evidence linking the veteran's PTSD 
to his military service, and the credibility of the veteran's 
testimony regarding in-service stressors against the 
conflicting opinion of the May 2005 VA examiner, the Board 
concludes that the evidence of record is at least in relative 
equipoise.  Therefore, resolving the benefit of the doubt in 
favor of the veteran, his claim of entitlement to service 
connection for PTSD is granted.


ORDER

Entitlement to service connection for PTSD is granted.



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

